Citation Nr: 0707235	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
PTSD.  In June 2006, the veteran testified before the Board 
at a hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his currently diagnosed bilateral 
sensorineural hearing loss and tinnitus are the result of 
service in the Korean War.  Specifically, the veteran 
contends that while he did not personally engage in combat, 
as a radio operator and forward observer he was consistently 
exposed to noise associated with frequent incoming mortar 
rounds and artillery fire.  

The veteran's available service personnel records show that 
he served in Korea from January 1953 to February 1954, and 
that he received the Korean Service Medal with two bronze 
service stars.  He was attached to the HQ Detachment, 3d 
Antiaircraft Artillery (AAA), Automatic Weapons (AW) 
Battalion (SP).  His form DD-214 does not reflect a military 
occupational specialty and it is thus unclear whether the 
veteran was routinely exposed to acoustic trauma specifically 
as a result of his in-service duties.  

In June 2006 testimony before the Board, the veteran denied a 
history of significant noise exposure following his 
separation from service.  He stated that while he had worked 
in manufacturing facility for approximately 30 years, 
throughout that time period he had worked in a foundry making 
molds for bathroom fixtures with clay and plaster of paris, 
duties which reportedly did not involve any exposure to 
noise.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case it 
appears that the veteran does not have a significant post-
service history of occupational or recreational noise 
exposure.  However, because the veteran's available service 
records do not reflect the duties which he performed in 
service, the extent of his exposure to noise in service is 
unclear.  Significantly, at the time of the February 2004 
rating decision, diagnoses of bilateral hearing loss and 
tinnitus were not of record.  As the basis upon which the RO 
denied the veteran's claims for service connection for 
hearing loss and tinnitus has changed, and a VA examiner has 
not yet had the opportunity to review the veteran's claims 
folder and render an opinion as to whether the veteran's 
hearing loss and tinnitus are related to acoustic trauma in 
service, and such a relationship is unclear to the Board, the 
Board finds that a remand for an examination and etiological 
opinion is in order.

Turning now to the claim for service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f), setting forth criteria for service 
connection for PTSD.  The veteran's available service records 
do not identify his military occupational specialty.  The 
veteran, however, asserts that he had duties primarily as a 
radio operator and forward observer.  His available service 
personnel records do not show that he was awarded decorations 
evidencing combat.  Additionally, his available service 
medical records are negative for a psychiatric disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD by VA in October 2003.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  In June 2006 
testimony before the Board, however, the veteran cited a 
stressor involving continuous incoming mortar rounds from 
hostile forces.  This is a stressor that may be capable of 
verification.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).  The veteran's January 2004 
statement indicating that he had been stationed in Chorwon, 
Korea, and in the Kumuha sector of Korea may additionally be 
helpful in verifying the reported stressor.  

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the U.S. Army & Joint Services Records Research 
Center (JSRRC), and no attempt to verify has yet been made, 
the RO should attempt to verify the listed stressor through 
JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the current 
nature and severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the medical 
professional providing the opinion for 
review in conjunction with rendering 
the opinion.  The report of examination 
should reflect that the claims folder 
was reviewed.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether the veteran 
currently has tinnitus and 
sensorineural hearing loss that meets 
the criteria of 38 C.F.R. § 4.85 
(2006), and whether it is at least as 
likely as not (50 percent probability 
or greater) that any tinnitus or 
sensorineural hearing loss is causally 
related to his period of active 
service, including exposure to 
hazardous noise.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  
If the requested opinions cannot be 
rendered without resort to speculation, 
the examiner should so state.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2006).

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his available service 
personnel records and any other 
relevant evidence, to the U.S. Army & 
Joint Services Records Research Center 
(JSRRC), and request that JSRRC attempt 
to verify the alleged stressors.  
Specific requests should be made for 
rocket/mortar attacks on the veteran's 
unit in Chorwon, Korea, between March 
and August 1968.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  Request 
that JSRRC provide unit histories of 
the veteran's unit during the time he 
was in Korea.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2006).

4.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss, tinnitus, and PTSD.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board for the purpose of appellate 
disposition.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



